Case: 12-1425   Document: 23      Page: 1   Filed: 10/02/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tate5 QCourt of ~peaI5
       for tbe jfeberaI ~trcutt

      K-TECH TELECOMMUNCATIONS, INC.,
                   Plaintiff-Appellant,
                            v.
            TIME WARNER CABLE, INC.,
                   Defendant-Appellee.


                        2012-1425


   Appeal from the United States District Court for the
Central District of California in case no. 11-CV-9373,
Judge R. Gary Klausner.


                      ON MOTION


                       ORDER
     Time Warner Cable, Inc. moves for leave to include in
the joint appendix a copy of a complaint filed by K Tech
Telecommunications, Inc. in another action, K Tech
Telecommunications, Inc. v. Blonder Tongue Laboratories,
Inc., 2:12-cv-05316 (C.D. Cal. June 19, 2012).
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-1425       Document: 23   Page: 2   Filed: 10/02/2012




K~TECH TELECOMMUNICATIONS v. TIME WARNER CABLE            2

      The motion is granted.
                                    FOR THE COURT


      OCT 02 2012                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: David S. Benyacar, Esq.
    Patrick F. Bright, Esq.
s25